

Exhibit 10.1




EVERGY, INC.
EXECUTIVE SEVERANCE PLAN
(Effective as of November 6, 2019)
1.
Preamble.

Evergy, Inc. hereby adopts this Evergy, Inc. Executive Severance Plan (this
“Plan”), as a top-hat welfare plan under the Employee Retirement Income Security
Act of 1974, effective as of November 6, 2019.
2.
Certain Definitions.

As used herein, the terms identified below shall have the meanings indicated:
Administrator. “Administrator” means the Committee.
Affiliate. “Affiliate” means any person with whom Evergy would be considered a
single employer under Code Sections 414(b) or 414(c).
Board. “Board” means the Board of Directors of Evergy.
Cause. “Cause” means (i) fraud, embezzlement or material misappropriation of any
of the Company’s funds, Confidential Information or property; (ii) indictment
for or the conviction of, or the entering of a guilty plea or plea of no contest
with respect to, a felony, or the equivalent thereof, or a misdemeanor involving
fraud, embezzlement, theft, misappropriation or failure to be truthful; (iii)
any willful action or omission by the Eligible Executive that (I) (A) would
constitute grounds for immediate dismissal under any employment policy of the
Company, (B) is a material violation of such policy and (C) in the determination
of the Committee, could result in damage, liability or reputational harm to the
Company, including use of illegal drugs while on the premises of the Company, or
(II) is a violation of sexual harassment laws or the internal sexual harassment
policy of the Company; (iv) gross negligence or willful misconduct in
performance of the Eligible Executive’s duties or in following reasonable
instructions of the Board; or (v) any material breach or violation of any
material provision of the restrictive covenants set forth in Appendix A.
CIC Agreement. “CIC Agreement” means a Change in Control Severance Agreement
between the Eligible Executive and Evergy, which agreement provides for certain
severance benefits upon certain types of involuntary terminations of employment
with the Company in connection with a change in control of Evergy.
COBRA. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
Code. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated by the Treasury Department and the
Internal Revenue Service thereunder.
Committee. “Committee” means the Compensation and Leadership Development
Committee of the Board.






1

--------------------------------------------------------------------------------




Company. “Company” means, except as the context requires otherwise,
collectively, Evergy, Inc., its successors and assigns and/or any Affiliate
thereof, as applicable.
Confidential Information. “Confidential Information” means: (1) any and all
trade secrets concerning the business and affairs of the Company; product
specifications; data; know-how; formulae; algorithms; compositions; processes;
designs; sketches; photographs; graphs; drawings; samples; inventions and ideas;
past, current and planned research and development; current and planned
manufacturing or distribution methods and processes; customer lists; current and
anticipated customer requirements; price lists; market studies; business plans;
computer software and programs (including object code and source code); computer
software and database technologies; systems; structures; and architectures; (2)
information concerning the business and affairs of the Company (which includes
historical financial statements, financial projections and budgets, historical
and projected sales, capital spending budgets and plans, the names and
backgrounds of key personnel, personnel training and techniques and materials)
and (3) notes, analyses, compilations, studies, summaries and other material
prepared by or for the Company containing or based, in whole or in part, or any
information included in the foregoing, whether reduced to writing or not and
which has not become publicly known or made generally available through no
wrongful act of the Eligible Executive or others who were under confidentiality
obligations as to the item or items involved.
Date of Termination. “Date of Termination” means (i) if the Eligible Executive’s
employment is terminated by the Company for Cause, the date of receipt of the
Notice of Termination or any later date permitted to be specified therein, as
the case may be, (ii) if the Eligible Executive’s employment is terminated by
the Company other than for Cause, or by reason of death or Disability, the Date
of Termination shall be the date on which the Company notifies the Eligible
Executive of such termination, or any later date permitted to be specified
therein, (iii) if the Eligible Executive’s employment is terminated by reason of
death or Disability, the Date of Termination shall be the date of death of the
Eligible Executive or the Disability Effective Date, as the case may be and (iv)
if the Eligible Executive’s employment is terminated by the Eligible Executive,
the Date of Termination shall be the date on which the Eligible Executive
notifies the Company in writing of such termination or any later date permitted
to be specified therein, as the case may be.
Disability. “Disability” means an individual (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than 3 months under a Company-sponsored accident or health
plan.
Disability Effective Date. “Disability Effective Date” means the 90th calendar
day after the Company provides written notice to the Eligible Executive of its
intention to terminate the Eligible Executive’s employment on account of a
Disability and provided that during such 90 calendar day period the Eligible
Executive shall not have returned to full-time performance of the Eligible
Executive’s duties.
Effective Date. “Effective Date” means November 6, 2019.
Eligible Executive. “Eligible Executive” means, unless otherwise determined by
the Committee, Evergy’s Chief Executive Officer, Chief Financial Officer,
President and Chief Operating Officer and any Vice President of Evergy appointed
by the Board.






2

--------------------------------------------------------------------------------




ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
Evergy. “Evergy” means Evergy, Inc.
Notice of Termination. “Notice of Termination” means a written notice of
termination which (i) indicates the general nature and basis for termination of
the Eligible Executive’s employment and (ii) if the Date of Termination is other
than the date of receipt of such notice, specifies the termination date (which
date shall be not more than fifteen (15) calendar days after the giving of such
notice), unless another date is mutually agreed upon between the Eligible
Executive and the Company.
Qualifying Termination. “Qualifying Termination” means the occurrence while this
Plan is in effect of an involuntary termination of an Eligible Executive’s
employment with the Company without Cause and other than as a result of the
Eligible Executive’s death or Disability. Notwithstanding the foregoing, an
Eligible Executive does not experience a Qualifying Termination if the Eligible
Executive is a party to a CIC Agreement and his or her termination of employment
is covered by the operative provisions of that CIC Agreement (i.e., the Eligible
Executive’s termination of employment occurs during either the “Pre-CIC
Protected Period” or the “Post-Effective Period” as those terms are defined in
the CIC Agreement). Notwithstanding the foregoing, a “Qualifying Termination”
does not occur when an Eligible Executive’s employment with the Company is
terminated solely as a result of or in connection with a sale or other
divestiture by Evergy of a division, subsidiary or other business segment
(including, without limitation, by sale of shares of stock or of assets)
pursuant to which the Eligible Executive’s employer ceases to be the Company.
Severance Benefits. “Severance Benefits” means the benefits described in
Sections 3(a)(ii), 3(a)(iii), 3(a)(iv), and 3(b).
Specified Employee. “Specified Employee” means any employee of the Company that
Evergy determines is a Specified Employee within the meaning of Section 409A of
the Code. Evergy shall determine whether an employee is a Specified Employee by
applying Evergy’s Specified Employee Identification Procedure effective January
1, 2009, and if no longer in effect, by applying reasonable, objectively
determinable identification procedures established by the Board (or a committee
thereof) from time to time in accordance with Section 409A of the Code.
Termination Date. “Termination Date” means the date on which an Eligible
Executive has a “separation from service,” within the meaning of Section 409A of
the Code, from the Company. An Eligible Executive’s employment shall terminate
automatically upon the Eligible Executive’s death, and such date of death shall
be the Eligible Executive’s Termination Date. An Eligible Executive’s employment
shall terminate automatically upon the Eligible Executive’s Disability Effective
Date and such automatic termination date shall be the Eligible Executive’s
Termination Date.






3

--------------------------------------------------------------------------------




3.
Benefits upon a Qualifying Termination.

Subject to, and in accordance with, the terms and conditions of this Plan, an
Eligible Executive who incurs a Qualifying Termination shall be entitled to
receive the following:
(a)    Cash Payments.
(i)    Accrued Compensation. A cash amount equal to the sum of:
(A) the Eligible Executive’s base salary as of the Date of Termination that is
accrued but not theretofore paid;
(B) any bonus earned with respect to the fiscal year of the Company immediately
preceding the Qualifying Termination under a Company-sponsored annual incentive
compensation plan, to the extent not theretofore paid;
(C) any accrued unpaid vacation pay; and
(ii)    Severance Compensation. A cash amount equal to the sum of:
(A) one (or two in the event the Eligible Executive is Evergy’s Chief Executive
Officer) times the Eligible Executive’s current annual base salary in effect on
the Date of Termination; and
(B) one (or two in the event the Eligible Executive is Evergy’s Chief Executive
Officer) times the Eligible Executive’s target annual incentive award payable,
pursuant to any Company-sponsored annual incentive compensation plan, to
Eligible Executive by the Company with respect to the fiscal year of the Company
in which the Qualifying Termination occurs.
(iii)    Pro Rata Target Incentive Award. A cash amount equal to the pro rata
portion of the Eligible Executive’s target annual incentive award for the fiscal
year in which the Qualifying Termination occurs, to the extent not theretofore
paid. The pro rata portion of the Eligible Executive’s target annual incentive
award shall be determined by multiplying the target annual incentive award for
the year in which the Qualifying Termination occurs by a fraction, the numerator
of which is the number of days elapsed through the Date of Termination for such
year and the denominator of which is 365 or 366, as applicable.
(iv)    COBRA Severance Subsidy. A cash amount equal to twelve (12) (or
twenty-four (24) if the Eligible Executive is Evergy’s Chief Executive Officer)
times the Company’s monthly COBRA premium cost to cover the Eligible Executive
and, if one or more of Eligible Executive’s dependents are, as of the Date of
Termination, enrolled, such eligible dependents, under the Company’s health,
vision and dental plans. This section shall not affect the Eligible Executive’s
and his or her dependents’ right to elect COBRA coverage or any applicable state
statute mandating health insurance continuation coverage.
(b)    Other Severance Benefits. The Eligible Executive is also entitled to the
following additional benefits in the event of a Qualifying Termination:
(i)    Outplacement Services. The Company shall provide up to $25,000 in
outplacement counseling services to the Eligible Executive through an
outplacement counseling services provider






4

--------------------------------------------------------------------------------




selected by the Company, provided the Eligible Executive elects to engage such
services within twelve (12) months of the Eligible Executive’s Date of
Termination. Payment for such services will be paid by the Company directly to
the provider. The Eligible Executive is not entitled to receive any cash value
associated with this benefit if the Eligible Executive either does not timely
utilize the outplacement counseling provider selected by the Company or fails to
utilize the full potential benefit hereunder.
(ii)    Long-Term Incentive Award Vesting. An Eligible Executive who incurs a
Qualifying Termination shall vest, if at all, in any previously granted
long-term cash incentive awards and stock option, restricted stock, restricted
stock unit, performance share, performance unit, or any other form of equity
awards issued by the Company pursuant to a Company-approved long-term cash
incentive or equity plan and held by the Eligible Executive on his or her
Termination Date (each a “LTI Award”) in accordance with the following terms and
conditions:
(A)    with respect to any time-vesting LTI Award (each a “Time-Vested Award”),
a pro rata portion of the unvested portion of each such Time-Vested Award shall
become vested upon the Eligible Executive’s Date of Termination, such pro rata
portion equal to the excess of (x) the total number of shares subject to the
Time-Vested Award, multiplied by a fraction, the numerator of which is the
number of calendar days between the grant date of the Time-Vested Award and the
Eligible Executive’s Date of Termination, and the denominator of which is the
total number of calendar days between the grant date of the Time-Vested Award
and the final vesting date for the Time-Vested Award, over (y) the number of
shares originally subject to the Time-Vested Award and already vested as of the
Date of Termination; and
(B)    with respect to any performance-vesting LTI award (each a
“Performance-Vested Award”), a pro rata portion of that portion of the
Performance-Vested Award that is earned based upon actual performance during the
applicable performance period (but for the Eligible Executive’s termination),
shall become vested, if at all, after the end of the applicable performance
period during which performance is measured, such pro rata portion equal to the
excess of (x) the total number of shares subject to the Performance-Vested Award
that are earned based upon actual performance, multiplied by a fraction, the
numerator of which is the number of calendar days between the grant date of the
Performance-Vested Award and the Eligible Executive’s Date of Termination, and
the denominator of which is total number of calendar days during the applicable
performance period during which performance was measured, over (y) the number of
shares originally subject to the Performance-Vested Award and already vested, if
any, as of the Date of Termination.
4.
Payment Timing of Benefits upon a Qualifying Termination.

(a)    Subject to the terms of this Plan, and less any applicable taxes:
(i) amounts owed pursuant to Section 3(a)(i), 3(a)(iii) and Section 3(a)(iv)
shall be paid in a lump sum as soon as administratively practicable (but in no
event later than 90 days) after the Eligible Executive’s Date of Termination;
and
(ii) amounts owed pursuant to Section 3(a)(ii) shall be paid in substantially
equal installments in accordance with the Company’s regular payroll practices
over a period of twelve (12) months commencing as soon as administratively
practicable (but in no event later than 90 days) after the Eligible Executive’s
Date of Termination.






5

--------------------------------------------------------------------------------




(b)    Notwithstanding any other provision of this Plan, if the Eligible
Executive is a Specified Employee on his or her Termination Date, any portion of
the severance payment under this Plan which may constitute non-exempt
“nonqualified deferred compensation” subject to Code Section 409A shall be
delayed until the earlier of (i) the first business day after six-months
following such Termination Date, as determined by the Company for the avoidance
of penalties and/or excise taxes under Code Section 409A; or (ii) the date the
Eligible Executive dies following such Termination Date.
5.
Release and Adherence to Restrictive Covenants. In consideration of and as a
condition precedent to receiving any of the Severance Benefits under this Plan,
the Eligible Executive shall (i) execute and deliver to the Company a release of
all claims in such form as requested by the Company not later than twenty-two
(22) calendar days following the Eligible Executive’s Date of Termination (or
any such longer period if required by applicable law and communicated to the
Eligible Executive), (ii) not revoke the release during the seven (7) calendar
day period following the date that the Eligible Executive executed the release
(or any such longer period if required by applicable law and communicated to the
Eligible Executive), and (iii) adhere to and remain in compliance with the
restrictive covenants set forth in Appendix A, each of which may apply for a
period of time after the termination of the Eligible Executive’s employment as
described therein. For the avoidance of doubt, the Company is not required to
provide any of the Severance Benefits under this Plan unless and until the
Eligible Executive complies with the release execution and release nonrevocation
requirements in the Plan.

6.
Administration/Amendment/Termination.

(a)Administrator. The Administrator has the sole discretionary authority to
construe and interpret this Plan and to make any and all determinations related
to administration of this Plan, including all questions of eligibility for
participation and benefits, to the maximum extent permitted by law. The
decisions, actions and interpretations of the Administrator are final and
binding on all parties.
(b)Amendment and Termination. The Administrator expressly reserves the right to
amend or terminate this Plan, in whole or in part, at any time and in any way;
provided, however, no amendment that materially reduces an Eligible Executive’s
rights or potential benefits under this Plan nor any termination of this Plan
may become effective with respect to an Eligible Executive before the 90th
calendar day after such amendment or termination is approved by the
Administrator, unless such amendment or termination is consented to in writing
by the Eligible Executive then participating in this Plan.
7.
Claims for Benefits. Benefits under this Plan in connection with a Qualifying
Termination and eligible to be paid will normally commence without any
requirement that an Eligible Executive make a special claim for benefits. In the
event of any dispute as to whether benefits under this Plan are owed, or the
amount of any such benefits, such dispute must be resolved through the Eligible
Executive making a claim for such benefits and resolution occurring in
accordance with the Claims Procedures set forth in Appendix B.

8.
Mandatory Arbitration.

(a)If the Company elects to terminate an Eligible Executive’s employment for
Cause, the Company shall not be obligated to provide any Severance Benefits
under this Plan. If there shall be any dispute or contest between the Company
and an Eligible Executive as to whether such termination was for Cause, or in
the event of any dispute, claim, question or disagreement arising






6

--------------------------------------------------------------------------------




from or relating to this Plan, then the resolution of such dispute or contest
shall be finally determined by arbitration, which may be initiated by either the
Company or the Eligible Executive, pursuant to the Federal Arbitration Act in
accordance with the rules then in force of the American Arbitration Association.
The arbitration proceedings shall take place in Kansas City, Missouri or such
other location as the parties in dispute hereafter may agree upon; and such
proceedings will be conducted in the English language and shall be governed by
the laws of the State of Missouri as such laws are applied to agreements between
residents of the State entered into and to be performed entirely within the
State. There shall be one arbitrator, as shall be agreed upon by the parties in
dispute. In the absence of such agreement, each party in dispute shall select
one arbitrator and the arbitrators so selected shall select a third arbitrator.
In the event the arbitrators cannot agree upon the selection of a third
arbitrator, such third arbitrator shall be appointed by the American Arbitration
Association at the request of any of the parties in dispute. The arbitrator or
arbitrators shall be individual(s) skilled in the legal and business aspects of
the subject matter of this Plan and of the dispute. The decision rendered by the
arbitrator or arbitrators shall be accompanied by a written opinion in support
thereof. Such decision shall be final and binding upon the parties in dispute
without right of appeal, it being the intent of the parties that such decision,
and, irrespective of any contrary provision of the laws of the State respecting
rights of appeal, such decision may not be appealed.
(b)If the final and binding decision of the arbitrator(s) is in favor of the
Eligible Executive, then the Eligible Executive shall receive all payments and
benefits contemplated by this Plan, plus interest on any delayed payment or
benefit at one hundred twenty percent (120%) of the Federal Short-Term Rate
under Section 1274(d) of the Code. In no event may the arbitrator or arbitrators
award any consequential, punitive, special or other damages of any kind.
Notwithstanding the foregoing, nothing in this Plan is intended to, or shall be
construed as, affecting the rights and obligations of the Eligible Executive and
the Company to submit any dispute (other than such disputes contemplated by, and
resolved in accordance with, this Plan ) to the appropriate dispute resolution
process in accordance with any applicable dispute resolution plan intended to
provide a procedural mechanism, whether exclusive or non-exclusive, for the
resolution of any and all disputes between the Company and its present or former
employees.
(c)Nothing in this Plan shall preclude the Eligible Executive from filing a
charge of discrimination, or participating in an investigation, with the Equal
Employment Opportunity Commission or comparable agency. However, the Eligible
Executive shall not and will not seek or accept any personal benefit from the
Company, whether in monetary or other form, as part of or related to any
proceeding initiated by any other person, agency or other governmental body of
the United States or any other jurisdiction.
9.
Miscellaneous Provisions.

(a)Waiver. The failure of the Company to enforce at any time any of the
provisions of this Plan, or to require at any time performance of any of the
provisions of this Plan, shall in no way be construed to be a waiver of these
provisions, nor in any way to affect the validity of this Plan or any part
thereof, or the right of the Company thereafter to enforce every provision.
(b)Benefits Not Transferable. Except as may be required by law, no benefit
eligible to be payable under this Plan to any Eligible Executive shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to alienate, sell, transfer,
assign, pledge, encumber or charge all or any part of the benefit shall be void;
provided, however, that if a terminated Eligible Executive dies before the end
of the period over which such Eligible Executive is entitled to receive
Severance Benefits under this Plan, the






7

--------------------------------------------------------------------------------




Severance Benefits payable hereunder shall be paid to the estate of such
Eligible Executive or to the person who acquired the rights to such benefits by
bequest or inheritance (the “Beneficiary”), provided such Beneficiary satisfies
the release requirements in this Plan. Except as may be provided by law, no
benefit shall in any manner be subject to the debts, contracts, liabilities,
engagements or torts of any Eligible Executive, nor shall it be subject to
attachment or legal process for, or against, the Eligible Executive and the same
shall not be recognized under this Plan.
(c)Successors of the Company. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.
(d)No Contract of Employment. The definitions and criteria set forth herein are
solely for the purpose of defining Plan eligibility and benefits. No legal
rights to employment are created or implied by this Plan, nor are any conditions
or restrictions hereby placed on termination of employment. Unless the employee
has a written employment agreement binding on the Company that provides
otherwise, employment with the Company is “at will.” As such, termination of
employment may be initiated by the Eligible Executive or by the Company at any
time for any reason that is not unlawful, with or without Cause.
(e)Governing Law. To the extent not pre-empted by federal law, this Plan shall
be construed, administered and governed in accordance with and governed by the
laws of the State of Missouri, without regard to any conflict of law principles.
Subject to the mandatory arbitration provisions of this Plan and Appendix B, any
action concerning this Plan shall be brought in a court of competent
jurisdiction in Jackson County, Missouri, and each party consents to the venue
and jurisdiction of such court.
(f)Entire Plan. This Plan constitutes the Company’s entire plan for Eligible
Executives who experience a Qualifying Termination and supersedes any and all
previous representations, understandings and plans with respect to the same
subject matter.
(g)Severability and Interpretation. Whenever possible, each provision of this
Plan and any portion hereof shall be interpreted in such a manner as to be
effective and valid under applicable law, rules and regulations. If any covenant
or other provision of this Plan (or portion thereof) shall be held to be
invalid, illegal or incapable of being enforced, by reason of any rule of law,
rule, regulation, administrative order, judicial decision or public policy, all
other conditions and provisions of this Plan shall, nevertheless, remain in full
force and effect, and no covenant or provision shall be deemed dependent upon
any other covenant or provision (or portion) unless so expressed herein. The
court or other body making such determination shall, to the extent necessary to
avoid any unenforceability, so reform such covenant or other provision or
portion of this Plan to the minimum extent necessary so as to render the same
enforceable in accordance with the intent herein expressed.
(h)No Mitigation Required. The Eligible Executive shall not be required to seek
other employment, and the amount of any payment or benefit provided for under
this Plan will not be reduced by any compensation earned by the Eligible
Executive as the result of employment by another employer after the date of
termination, or otherwise.






8

--------------------------------------------------------------------------------




(i)Prohibition of Payments by Regulatory Agencies. Notwithstanding anything to
the contrary contained in this Plan, the Company shall not be obligated to make
any payment to an Eligible Executive under this Plan if the payment would
violate any rule, regulation or order of any regulatory agency having
jurisdiction over the Company.
(j)Validity. If any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.
(k)Captions and Titles. Captions and titles have been used in this Plan only for
convenience, and in no way define, limit or describe the meaning of this Plan or
any part thereof.
(l)Section 409A Savings Clause. This Plan is intended to comply with the
provisions of Section 409A of the Code, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements and in-kind
distributions, and shall be administered and interpreted in accordance with such
intent. Without limiting the generality of the foregoing, any term or provision
that is determined by the Administrator to have an ambiguous definition shall be
interpreted, to the extent reasonable, to comply with Section 409A of the Code.
Any reference in this Plan to a “termination of employment” or similar term or
phrase shall be interpreted as a “separation from service” within the meaning of
Section 409A of the Code. Each payment (including each installment payment)
under this Plan shall be treated as a separate payment for purposes of Section
409A of the Code. In no event may an Eligible Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Plan. All
reimbursements and in-kind benefits, including any taxable health, dental and
vision benefits provided under this Plan that constitute deferred compensation
within the meaning of Section 409A of the Code shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, without
limitation, that (i) in no event shall reimbursements by the Company under this
Plan be made later than the end of the calendar year next following the calendar
year in which the applicable fees and expenses were incurred, provided that the
Eligible Executive shall have submitted an invoice for such fees and expenses at
least ten (10) calendar days before the end of the calendar year next following
the calendar year in which such fees and expenses were incurred; (ii) the amount
of in-kind benefits that the Company is obligated to pay or provide in any given
calendar year (other than medical reimbursements described in Treas. Reg.
Section 1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits that the
Company is obligated to pay or provide in any other calendar year; (iii) the
Eligible Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than the end of
the third year following the year in which the Eligible Executive’s Termination
Date occurred.
(m)Clawback. Notwithstanding any other provisions of this Plan, any benefits
paid or provided under this Plan that is subject to recovery under any law,
government regulation or Company policy will be subject to deduction and
clawback as may be required by any such law, regulation or policy. In addition,
if the Company becomes aware, after the Eligible Executive’s Termination Date,
of conduct on the part of the Eligible Executive while employed that would be
grounds for a termination of employment for Cause, or the Eligible Executive
violates the terms and conditions of this Plan, then the Committee may (i) cause
the Company to terminate providing Severance Benefits under this Plan and/or
(ii) recoup from Eligible Executive any amount, or the value of any Severance
Benefit, that was paid or provided to the Eligible Executive under this Plan or
any other Company compensatory arrangement in which Eligible Executive
participates, as permitted by law.






9

--------------------------------------------------------------------------------




(n)Nonduplication of Benefits. Notwithstanding anything in this Plan to the
contrary, an Eligible Executive is only entitled to the benefits of this Plan,
if at all, if the Eligible Executive is not also receiving or making a claim for
benefits under the Eligible Executive’s CIC Agreement. In the event that the
Eligible Executive is also eligible to receive benefits under any other
Company-sponsored severance policy, plan or program, the benefits of this Plan
shall be the only benefits available to the Eligible Executive, and the Eligible
Executive shall not be entitled to benefits under any other severance policy,
plan or program. No duplication of benefits is intended or allowed.
(Remainder of page intentionally left blank)










10

--------------------------------------------------------------------------------





APPENDIX A
RESTRICTIVE COVENANTS UNDER THE EVERGY, INC. EXECUTIVE SEVERANCE PLAN
Subject to the conditions and limitations of this Plan, an Eligible Executive
who experiences a Qualifying Termination shall be entitled to receive Severance
Benefits under this Plan only if the Eligible Executive executes a release
agreement and waiver of claims provided by the Company. The Eligible Executive
will also be subject to the restrictive covenants set forth below. All
capitalized terms used herein and not otherwise defined shall have the
definitions ascribed to them in this Plan.
A.1.    Nondisclosure of Confidential Information. Each Eligible Executive shall
hold in confidence for the benefit of the Company all Confidential Information.
By receiving Severance Benefits under this Plan, each Eligible Executive agrees
that Eligible Executive will not disclose any Confidential Information to any
person or entity other than the Company and those designated by it, either
during or subsequent to the Eligible Executive’s employment by the Company, nor
will the Eligible Executive use any Confidential Information, except (i) in the
regular course of the Eligible Executive’s employment by the Company, without
the prior written consent of the Company or (ii) as may otherwise be required by
law or legal process.
A.2.    Actions Upon Termination; Assistance with Claims. Upon the Eligible
Executive’s employment termination for whatever reason, the Eligible Executive
shall neither take or copy nor allow a third party to take or copy, and shall
deliver to the Company all property of the Company, including, but not limited
to, all Confidential Information regardless of the medium (i.e., hard copy,
computer disk, CD ROM, USB flash drive, email, external hard drive) on which the
information is contained. During and after the Eligible Executive’s employment
by the Company, the Eligible Executive will provide reasonable assistance to the
Company in the defense of any claims or potential claims that may be made or
threatened to be made against the Company in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative (“Proceeding”) and
will provide reasonable assistance to the Company in the prosecution of any
claims that may be made by the Company in any Proceeding, to the extent that
such claims may relate to the Eligible Executive’s employment by the Company.
For the avoidance of doubt, reasonable assistance would not include the Eligible
Executive being required to provide information that could reasonably result in
criminal or civil charges or penalties being assessed or imposed against
Executive in his or her individual capacity. Executive shall, unless precluded
by law, promptly inform the Company if the Eligible Executive is asked to
participate (or otherwise become involved) in any Proceeding involving such
claims or potential claims. The Eligible Executive also shall, unless precluded
by law, promptly inform the Company if the Eligible Executive is asked to assist
in any investigation (whether governmental or private) of the Company (or its
actions), regardless of whether a lawsuit has then been filed against the
Company with respect to such investigation.
A.3.    Limitations on Confidentiality and Nondisclosure. Notwithstanding any
other provision in this Plan to the contrary, nothing in this Appendix A or this
Plan prohibits an Eligible Executive from (i) reporting possible violations of
federal or state law or regulation to any government agency or entity, including
the EEOC, DOL, Department of Justice, Securities and Exchange Commission,
Department of Defense, Congress and any agency Inspector General (“Governmental
Agencies”), (ii) communicating with any Government Agencies or otherwise
participating in any investigation or proceedings that may be conducted by any
Governmental Agency, including providing documents or other information, without
notice to the Company, or (iii) making other disclosures that are protected
under the whistleblower provisions of applicable law. An Eligible Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (x) is made in confidence
to a federal, state or local government official, either directly or indirectly,
or to any attorney, and is made solely for the purpose of reporting or
investigating a suspected violation of law or (y) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. An
individual who files a lawsuit for




--------------------------------------------------------------------------------




retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.
A.4.    Nonsolicitation of Employees. During the Eligible Executive’s employment
and for a period of twelve (12) months thereafter, the Eligible Executive shall
not, without the consent of the Company, directly or indirectly solicit any
current employee of the Company, to leave such employment and join or become
affiliated with any business that is in direct competition with the business
conducted by the Company within the Geographic Area.
A.5.    Non-disparagement. The Eligible Executive shall refrain from making any
statements about the Company or its officers or directors that would disparage,
or reflect unfavorably upon the image or reputation of the Company or any such
officer or director.
A.6.    Irreparable Harm; Remedies. Each Eligible Executive acknowledges that:
(i) the Eligible Executive’s compliance with this Appendix A is necessary to
preserve and protect the Confidential Information, and the goodwill of the
Company as going concerns; (ii) any failure by the Eligible Executive to comply
with the provisions of this Appendix A may result in irreparable and continuing
injury for which there may be no adequate remedy at law; and (iii) in the event
that the Eligible Executive should fail to comply with the terms and conditions
of this Appendix A, the Company shall be entitled, in addition to such other
relief as may be proper, to seek all types of equitable relief (including, but
not limited to, the issuance of an injunction and/or temporary restraining
order) as may be necessary to cause the Eligible Executive to comply with this
Appendix A, to restore to the Company its property, and to make the Company
whole.
A.7.    Unenforceability. If any provision(s) of this Appendix A or this Plan
shall be found invalid or unenforceable, in whole or in part, then such
provision(s) shall be deemed to be modified or restricted to the extent and in
the manner necessary to render the same valid and enforceable, or shall be
deemed excised from this Appendix A or this Plan, as the case may require, and
this Appendix A and this Plan shall be construed and enforced to the maximum
extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted, or as if such provision(s) had
not been originally incorporated herein, as the case may be.
A.8.    Company’s Right to Notify Subsequent Employers. The Company may do all
necessary things, and take all necessary action, in the Company’s discretion, to
protect its rights under this Plan, including, without limitation, notifying any
subsequent employer, partner or business associate of the Eligible Executive of
the existence of (and furnishing to any such person) the provisions of this
Appendix A.
A.9.    Other Agreements. The Eligible Executive hereby represents that the
Eligible Executive’s employment with the Company will not breach the terms of
any agreement with any previous employer or other third party including, without
limitation, any requirement to refrain from directly or indirectly competing
with the business or soliciting the customers of such previous employer or any
other party. The Eligible Executive further represents that the Eligible
Executive’s performance as an employee of the Company does not and will not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by the Eligible Executive in confidence or in trust before the
Eligible Executive’s employment with Company. The Eligible Executive agrees not
to disclose to the Company or induce the Company to use any confidential
proprietary information or material belonging to any previous employers or
others.




--------------------------------------------------------------------------------





APPENDIX B
CLAIMS PROCEDURES
A request for a Plan benefit shall be filed with the Chairperson of the
Committee or his or her designee, on a form prescribed by the Committee. Such a
request, hereinafter referred to as a “claim,” will be deemed filed when the
executed claim form is received by the Chairperson of the Committee or his or
her designee.
The Chairperson of the Committee or his or her designee shall decide such a
claim within a reasonable time after it is received. If a claim is wholly or
partially denied, the claimant will be furnished a written notice setting forth,
in a manner calculated to be understood by the claimant:
(a)
The specific reason or reasons for the denial;

(b)
A specific reference to pertinent Plan provisions on which the denial is based;

(c)
A description of any additional material or information necessary for the
claimant to perfect the claim, along with an explanation of why such material or
information is necessary; and

(d)
Appropriate information as to the steps to be taken if the claimant wishes to
appeal his or her claim, including the period in which the appeal must be filed
and the period in which it will be decided.

 
The notice will be furnished to the claimant within 90 calendar days after
receipt of the claim by the Chairperson of the Committee or his or her designee,
unless special circumstances require an extension of time for processing the
claim. No extension will be for more than 90 calendar days after the end of the
initial 90-calendar day period. If an extension of time for processing is
required, written notice of the extension will be furnished to the claimant
before the end of the initial 90-calendar day period. The extension notice will
indicate the special circumstances requiring an extension of time and the date
by which a final decision will be rendered.
If a claim is denied, in whole or in part, the claimant may appeal the denial to
the full Committee, upon written notice to the Chairperson thereof. The claimant
may review documents pertinent to the appeal and may submit issues and comments
in writing to the Committee. No appeal will be considered unless it is received
by the Committee within 90 calendar days after receipt by the claimant of
written notification of denial of the claim. The Committee shall decide the
appeal within 60 calendar days after it is received. However, if special
circumstances require an extension of time for processing, a decision will be
rendered as soon as possible, but not later than 120 calendar days after the
appeal is received. If such an extension of time for deciding the appeal is
required, written notice of the extension shall be furnished to the claimant
before the commencement of the extension. The Committee’s decision will be in
writing and will include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, and specific references to the
pertinent Plan provisions upon which the decision is based.    








--------------------------------------------------------------------------------





EVERGY, INC. EXECUTIVE SEVERANCE PLAN


ACKNOWLEDGMENT AND ACCEPTANCE OF
THE TERMS AND CONDITIONS OF THE PLAN


Evergy, Inc. (“Evergy”) has established the Evergy, Inc. Executive Severance
Plan (the “Plan”). The Plan provides severance payments and benefits to certain
eligible executives in the event of a Qualifying Termination (as defined in the
Plan). You are eligible to participate in the Plan.


By the signatures below of the representative of Evergy and the Eligible
Executive named herein, the Company (as defined in the Plan) and the Eligible
Executive agree that the Company hereby designates the Eligible Executive as
eligible to participate in the Plan, and the Eligible Executive hereby
acknowledges and accepts such participation, subject to the terms and conditions
of the Plan, and agrees to the terms of the Plan, which is attached hereto and
made a part hereof.


Name of Eligible Executive: «FirstName» «LastName»
Date of Eligibility and Participation: «Date»


At Will Employment. Nothing in this Acknowledgment and Acceptance or in the Plan
confers upon the Eligible Executive any right to continue in employment for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company or of the Eligible Executive, which rights are hereby
expressly reserved by each, terminate the Eligible Executive’s employment at any
time for any reason.


Amendment and Termination of Plan. The Company reserves the right, on a
case-by-case basis or on a general basis, to amend or terminate the Plan in
accordance with the terms of the Plan. No amendment or termination shall
eliminate or reduce any benefit with respect to any Eligible Executive who
experiences a Qualifying Termination that occurs on or before such amendment or
termination becomes effective.


Nonduplication of Benefits under Change in Control Agreement. The Eligible
Executive agrees that the Eligible Executive is only entitled to the benefits of
this Plan, if at all, if the Eligible Executive is not also receiving or making
a claim for benefits under the Eligible Executive’s CIC Agreement. In the event
that the Eligible Executive is also eligible to receive benefits under any other
Company-sponsored severance policy, plan or program, the Eligible Executive
agrees that the benefits of this Plan shall be the only benefits available to
the Eligible Executive, and the Eligible Executive shall not be entitled to
benefits under any other severance policy, plan or program. No duplication of
benefits is intended or allowed.






Eligible Executive:
 
Evergy, Inc.
By:________________________
 
By:____________________
Name:_____________________
 
Name:__________________
 
 
Title:___________________





Attachment:
Evergy, Inc. Executive Severance Plan




